Shepley, C. J.
— At a meeting of tbe district bolden on April 26, 1851, called by virtue of a warrant containing appropriate articles, a vote appears to have been passed “to purchase land and erect a school-house and out-buildings thereon for the district.” And a vote “to raise four hundred dollars towards purchasing land and erecting a school-house, out-buildings, &c.” Also a vote “to have a committee of three,” and “ chose Haven A. Butler, Albert Junkins, Oliver Thurrell, committee.”
From the testimony of Butler it appears, that the committee procured a lot, a frame for the house, and some .lumber,- that they then made out a specification for the building, and put up notices for proposals to build it; that no proposals were presented within the time allowed; that a person proposed to perform the work as required for $200, on condition “ that the committee would become personally liable to pay him,” which they declined to do; that he then agreed to perform the same work for $190; that the plaintiff was employed to perform other work, including the painting, not included in his contract, for which he presented his bill of $34,38, which was allowed by the other members of the committee.
For the recovery of that amount, and for an additional sum paid by him to Butler, this action has been commenced.
Butler states that the whole cost of the house was $506,14. The district contends, that its committee was not authoi’ized to expend more than the $400; that the house was not worth that sum; and it interposes other objections to a recovery.
1. The first is, that all the members of the committee should have united in the suit.
Where money is jointly expended by a committee, and where they jointly enter into a contract, they should join in *223an action to recover tbe money or to enforce the contract. Where a committee employs another person to labor for their principal, they are not obliged to commence a suit to collect the amount due to such person, and pay it to him. The person employed may, by a suit in his own name, recover of their principal the amount due to him.
Assuming that a majority of the committee might lawfully employ one of its own members to work upon the house, he would have the same right as another person to maintain a suit against the district to recover compensation for it.
2. It is insisted, that the committee could not lawfully employ one of its own members to do such work; that the trust was a personal one to be performed by all.
A majority of a committee so composed is authorized by statute to act. Ch. 1, § 3, art. 3. A majority having such authority to do what all its members might, constitutes a party capable of employing; and one of the members of the committee, not acting as such, but as an individual, constitutes another party capable of contracting or of being employed. In such case the contract is not made or the person employed by a committee attempting to make a contract or incur a liability with itself.
A committee might thus act corruptly and fraudulently, by two different members making contracts with each of the others, so that each should have a contract in the performance of the work entrusted to all. In such case their contracts would be set aside. There is in this case no proof authorizing an inference that there has been fraudulent or corrupt dealing.
3. The third objection is, that the committee were not authorized .to ■ expend more than $400.
The vote was to l’aise $400, “ towards” purchasing land and erecting a school-house. Instead of imposing a limitation, it holds out an intimation that more might be required. The votes under which the committee acted, authorized them to procure land, and to erect a school-house upon it of cer-, tain dimensions.
*2244. It is objected that the house was not worth $400 ; and testimony is presented to prove it.
The authority conferred upon the committee, was not to erect a house and to receive for it what it might be adjudged to be, or be really worth. When, in the exorcise of their authority to build, they employed a person to work upon the house, it would be wholly immaterial to his right to recover, whether the house was or not worth its cost. He entered into no contract, that it should be.
There is one item in the plaintiff’s account, for which ho is not entitled to recover. It is the sum of $18, paid to Butler for work and materials furnished for the house.
The plaintiff cannot pay the accounts of others against the district, and recover the amount so paid in a suit in his own name.
Deducting that amount and the amount credited, there appears to be due to the plaintiff $32,14, for which, with interest from the date of the writ, he will be entitled to judgment. Defendants defaulted.